DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/12/2022 .
Claims 1-20 are presented for examination.

Priority
Instant application claims domestic benefit to Application No. 62/937,190 which has a filing date of 11/18/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azhar_2010 (Azhar, Salman, et al. "Building information modeling for sustainable design and LEED® rating analysis." Automation in construction 20.2 (2011): 217-224.) in view of Pardo-Fernandez_2014 (US20140278280A1) in further view of Jong_2015 (KR20150125457A).

Claim 1. Azhar_2010 teaches “computationally evaluating sustainability of building designs, the method comprising:” (Azhar_2010 Pg. 218, Right Col: “The purpose of this study is to demonstrate the ways designers and planners may use BIM for various sustainability analyses in pursuit of LEED® certification.”; Azhar_2010 Pg. 218, Right Col: “The presented case study also identifies the number of LEED® credits for which required documentation can be prepared using results of BIM-based sustainability analyses.”; Azhar_2010 Pg. 220: “Hence, in this study, Virtual Environment (VE)™ was used for running various BIM-based sustainability analyses.”), “receiving a building design for a building” (Azhar_2010 Pg. 220: “The building information model of the building was acquired from the project's construction manager Holder Construction Company, Atlanta. The following framework (Fig. 3) was adopted to export the model into IES-VE™ software to run various analyses and produce necessary documents.”), “and sustainability certification data describing a plurality of sustainability certification systems;” (Azhar_2010 Fig. 4: EXAMINER NOTES: This figure lists proposed building energy use data which is an example of data that describes the efficiency (i.e. sustainability certification data) of several building systems (e.g. HVAC and lighting) that are evaluated as part of a LEED certification.; Azhar_2010 Fig. 5: EXAMINER NOTES: Water consumption data is another example of data describing the efficiency of a sustainability certification system (i.e. the building's water system).), “selecting one or more particular sustainability certification systems from the plurality of sustainability certification systems;” (Azhar_2010 Pg. 219, Right Col: “Hence this paper only reports validation results of energy and atmosphere, water efficiency, and indoor environmental quality credits.”; Azhar_2010 Pg. 223, Left Col: “The following paragraphs illustrate the brief results of energy and atmosphere (EA), water efficiency (WE), and indoor environmental quality (IEQ) analyses.”), and “computing a respective sustainability certification value for each sustainability certification system of the one or more particular sustainability certification systems; and” (Azhar_2010 Fig. 5: EXAMINER NOTES: Calculation of LEED water credits is an example of computing a sustainability certification value.; Azhar_2010 Fig. 6: EXAMINER NOTES: Calculation of LEED daylighting credits is an example of computing a sustainability certification value.; Azhar_2010 Pg. 223, Left Col: “The water analysis demonstrated that the Perdue building would earn 2 water efficiency credits (Fig. 5) as well as an innovation in design credit for achieving over 40% water reduction.”). 

Azhar_2010 does not explicitly teach “A computer-implemented method for”. However, Pardo-Fernandez_2014 does teach this claim limitation (Pardo-Fernandez_2014 Par 0009: “According to some aspects of the disclosure, a computer-implemented method for generating building designs is provided. The method may include collecting by a computer building design data including building specific data and site specific data; generating by the computer at least one building design candidate compatible with the collected building design data; and upon approval of one of said at least one building design candidates, generating by the computer a final set of construction design documents for at least one approved building design candidate.”).

Azhar_2010 and Pardo-Fernandez_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Azhar_2010 and Pardo-Fernandez_2014. The rationale for doing so would be that Azhar_2010 teaches the concept of determining a building design’s sustainability rating as part of the building design process. Pardo-Fernandez_2014 teaches a computer-implemented method for generating a building design that includes workflow step items that guide the user through the design process. Therefore, it would have been obvious to combine the teachings of Azhar_2010 and Pardo-Fernandez_2014 for the benefit of the improved efficiency of the building design process provided by the immediate and direct guidance to the user afforded by the workflow step items. This presents an improvement over building design methods that lack this capability (Pardo-Fernandez_2014 Par 0037: “The workflow step items are meant to provide immediate and direct guidance to the user, e.g., as part of the interface, supplying illustrated definitions and support metrics as necessary, and directly linking to specific databases and help resources.”).

Azhar_2010 in view of Pardo-Fernandez_2014 does not explicitly teach “performing one or more building design operations based on sustainability certification system values for the one or more particular sustainability certification systems.” However, Jong_2015 does teach this claim limitation (Jong_2015 Par 0008: “An object of the present invention is to provide users with a feedback environment that allows users to more easily access and evaluate sustainable architecture by using the BIM tool, and change the design of the corresponding configuration when it does not meet the standard of eco-friendly regulations to develop sustainable design technology.”; Jong_2015 Par 0010: “For the building modeled through the BIM authoring device, extract BIM data of items required for certification evaluation, check the certification grade for the extracted BIM data, and when the grade is not met, change the BIM data to update the library of the BIM authoring device This is achieved by a BIM-based certification evaluation system comprising a device.”).

Azhar_2010, Pardo-Fernandez_2014, and Jong_2015 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Azhar_2010, Pardo-Fernandez_2014, and Jong_2015. The rationale for doing so would be that Azhar_2010 teaches the concept of determining a building design’s sustainability rating as part of the building design process. Pardo-Fernandez_2014 teaches a computer-implemented method for generating a building design that includes workflow step items that guide the user through the design process. Jong_2015 teaches the use of a feedback environment that utilizes a building information modeling (BIM) tool to evaluate building design sustainability during the building design process. Therefore, it would have been obvious to combine the teachings of Azhar_2010, Pardo-Fernandez_2014, and Jong_2015 for the benefit of the improved efficiency of the building design process provided by the ability to more easily access and evaluate sustainable architecture afforded by the use of a feedback environment. This presents an improvement over building design methods that lack this capability (Jong_2015 Par 0008: “An object of the present invention is to provide users with a feedback environment that allows users to more easily access and evaluate sustainable architecture by using the BIM tool, and change the design of the corresponding configuration when it does not meet the standard of eco-friendly regulations to develop sustainable design technology.”).

Claim 2. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein selecting the one or more particular sustainability certification systems is based on one or more of: design data associated with the building, a location of the building, or a building type of the building.” (Azhar_2010 Pg. 219, Right Col: “Since the building is still under construction and no paperwork has been filed for LEED® certification, some key information for running a few sustainability analyses was not available within the timeline of this study. Hence this paper only reports validation results of energy and atmosphere, water efficiency, and indoor environmental quality credits.” EXAMINER NOTES: This excerpt demonstrates the selection of building systems on which to run sustainability analyses based on the availability of particular building information. A person having ordinary skill in the art would reasonably infer that the process of selecting building systems to analyze based on information availability can be interpreted as selecting based on design data associated with the building. Therefore, this excerpt makes obvious this claim limitation.).

Claim 3. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein the respective sustainability certification value corresponds to a sustainability certification score for the sustainability certification system.” (Azhar_2010 Fig. 5: EXAMINER NOTES: Calculation of LEED water credits is an example of calculating a sustainability certification score.; Azhar_2010 Fig. 6: EXAMINER NOTES: Calculation of LEED daylighting credits is an example of calculating a sustainability certification score.).

Claim 4. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein the respective sustainability certification value corresponds to a sustainability certification level for the sustainability certification system.” (Azhar_2010 Pg. 217, Right Col – Pg. 218, Left Col: “There are four levels of LEED® certification: LEED® Certified, LEED® Silver, LEED® Gold and LEED® Platinum. The level of LEED® certification a building earns is determined by the number of points awarded as follows (LEED® v. 2.2): 26–32 points for LEED® Certified, 33–38 points for LEED® Silver, 39–51 points for LEED® Gold, and 52–69 points for LEED® Platinum”).

Claim 5. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein computing the respective sustainability certification value includes: determining one or more sustainability areas associated with the sustainability certification system, and” (Azhar_2010 Table 4: EXAMINER NOTES: This table includes a water efficiency category (sustainability area) that is associated with the building’s water system (sustainability certification system).), “computing, for each sustainability area of the one or more sustainability areas, a respective score,” (Azhar_2010 Pg. 223, Left Col: “The water analysis demonstrated that the Perdue building would earn 2 water efficiency credits (Fig. 5) as well as an innovation in design credit for achieving over 40% water reduction.” EXAMINER NOTES: This excerpt demonstrates the calculation of LEED credits (respective score) for the water efficiency category (sustainability area).), and “wherein computing the respective sustainability certification value is based on the respective scores for the one or more sustainability areas.” (Azhar_2010 Table 5: EXAMINER NOTES: This table demonstrates the calculation of a total LEED point value (sustainability certification value) for the building based on LEED points earned (respective scores) in each of several categories (sustainability areas).).

Claim 6. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein computing the respective score includes: determining one or more qualification elements associated with the sustainability area, and” (Azhar_2010 Table 4: EXAMINER NOTES: This table includes a water efficiency category (sustainability area) that is subdivided into several sub-categories (qualification elements) such as “innovative wastewater technologies” and “water use reduction”.), and “for each qualification element of the one or more qualification elements, evaluating the building design based on the qualification element.” (Azhar_2010 Table 5: EXAMINER NOTES: This table lists the LEED points earned by the building design in the sub-categories (qualification elements) “innovative wastewater technologies” and “water use reduction”, which demonstrates that the building design was evaluated based on these elements.).

Claim 7. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein computing the respective score further includes for each qualification element of the one or more qualification elements, generating a respective element score based on the evaluating the building design, and wherein computing the respective score is based on the respective scores for the one or more qualification elements.” (Azhar_2010 Table 5: EXAMINER NOTES: This table lists the LEED points (element scores) earned by the building design in the sub-categories (qualification elements) “innovative wastewater technologies” and “water use reduction”, which demonstrates that the building design was evaluated based on these elements and respective element scores were generated.).

Claim 8. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein a first building design operation included in the one or more building design operations comprises adjusting a building geometry of the building to generate one or more alternate building designs.” (Pardo-Fernandez_2014 Par 0018: “According to some aspects of the disclosure, the method may also include receiving a request to edit at least one component of the design after presenting the graphical rendering; and generating a new graphical rendering reflecting the requested edit. The graphical rendering illustrates the at least one design candidate within the context of the surrounding neighborhood.” EXAMINER NOTES: This excerpt teaches the concept of editing (adjusting) a component of a candidate (alternate) building design. A person having ordinary skill in the art would reasonably infer that building geometry can be considered a component of a building design. Therefore, this excerpt makes obvious this claim limitation.).

Claim 9. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein a first building design operation included in the one or more building design operations comprises adjusting a building layout of the building to generate one or more alternate building designs.” (Pardo-Fernandez_2014 Par 0018: “According to some aspects of the disclosure, the method may also include receiving a request to edit at least one component of the design after presenting the graphical rendering; and generating a new graphical rendering reflecting the requested edit. The graphical rendering illustrates the at least one design candidate within the context of the surrounding neighborhood.” EXAMINER NOTES: This excerpt teaches the concept of editing (adjusting) a component of a candidate (alternate) building design. A person having ordinary skill in the art would reasonably infer that building layout can be considered a component of a building design. Therefore, this excerpt makes obvious this claim limitation.).

Claim 10. Azhar_2010 in view of Pardo-Fernandez_2014 in further view of Jong_2015 teaches “wherein a first building design operation included in the one or more building design operations comprises adjusting building materials of the building to generate one or more alternate building designs.” (Pardo-Fernandez_2014 Par 0018: “According to some aspects of the disclosure, the method may also include receiving a request to edit at least one component of the design after presenting the graphical rendering; and generating a new graphical rendering reflecting the requested edit. The graphical rendering illustrates the at least one design candidate within the context of the surrounding neighborhood.” EXAMINER NOTES: This excerpt teaches the concept of editing (adjusting) a component of a candidate (alternate) building design. A person having ordinary skill in the art would reasonably infer that building material can be considered a component of a building design. Therefore, this excerpt makes obvious this claim limitation.).

Claim 11. Azhar_2010 does not explicitly teach “One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:”. However, Pardo-Fernandez_2014 does teach this claim limitation (Pardo-Fernandez_2014 Par 0090: “Various forms of computer readable media may be involved in carrying sequences of instructions to a computer. For example, sequences of instruction (i) may be delivered from a RAM to a processor”; Pardo-Fernandez_2014 Par 0089: “Non-volatile media may include, for example, optical or magnetic disks and other persistent memory.”). 

Azhar_2010 and Pardo-Fernandez_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Azhar_2010 and Pardo-Fernandez_2014. The rationale for doing so would be that Azhar_2010 teaches the concept of determining a building design’s sustainability rating as part of the building design process. Pardo-Fernandez_2014 teaches a computer-implemented method for generating a building design that includes workflow step items that guide the user through the design process. Therefore, it would have been obvious to combine the teachings of Azhar_2010 and Pardo-Fernandez_2014 for the benefit of the improved efficiency of the building design process provided by the immediate and direct guidance to the user afforded by the workflow step items. This presents an improvement over building design methods that lack this capability (Pardo-Fernandez_2014 Par 0037: “The workflow step items are meant to provide immediate and direct guidance to the user, e.g., as part of the interface, supplying illustrated definitions and support metrics as necessary, and directly linking to specific databases and help resources.”).

The further limitations of claim 11 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 12. The limitations of claim 12 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 13. The limitations of claim 13 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 14. The limitations of claim 14 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 15. The limitations of claim 15 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 16 The limitations of claim 16 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6 .

Claim 17. The limitations of claim 17 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 18. The limitations of claim 18 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 19. Azhar_2010 does not explicitly teach “A system, comprising: a memory storing instructions; and one or more processors for executing the instructions to:”. However, Pardo-Fernandez_2014 does teach this claim limitation (Pardo-Fernandez_2014 Par 0090: “Various forms of computer readable media may be involved in carrying sequences of instructions to a computer. For example, sequences of instruction (i) may be delivered from a RAM to a processor”; Pardo-Fernandez_2014 Par 0089: “Non-volatile media may include, for example, optical or magnetic disks and other persistent memory.”). 

Azhar_2010 and Pardo-Fernandez_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Azhar_2010 and Pardo-Fernandez_2014. The rationale for doing so would be that Azhar_2010 teaches the concept of determining a building design’s sustainability rating as part of the building design process. Pardo-Fernandez_2014 teaches a computer-implemented method for generating a building design that includes workflow step items that guide the user through the design process. Therefore, it would have been obvious to combine the teachings of Azhar_2010 and Pardo-Fernandez_2014 for the benefit of the improved efficiency of the building design process provided by the immediate and direct guidance to the user afforded by the workflow step items. This presents an improvement over building design methods that lack this capability (Pardo-Fernandez_2014 Par 0037: “The workflow step items are meant to provide immediate and direct guidance to the user, e.g., as part of the interface, supplying illustrated definitions and support metrics as necessary, and directly linking to specific databases and help resources.”).

The further limitations of claim 19 are substantially the same as claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 20. The limitations of claim 20 are substantially the same as claim 12 and are rejected due to the same reasons outlined above for claim 12.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146